Case 12-50347        Doc 312      Filed 06/26/19      Entered 06/26/19 15:13:36           Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                BRIDGEPORT DIVISION

In re:                                                  )       Chapter 7
                                                        )
STANLEY V. CHESLOCK,                                    )       Case No. 12-50347 (JAM)
                                                        )
                                        Debtor          )       June 26, 2019

            ABANDONMENT OF PROPERTY AS AN ASSET OF THIS ESTATE

         Richard M. Coan, Trustee in the above case, hereby abandons the following property as an

asset of this estate for the reason that said property is of inconsequential value to this estate:

                   One percent (1%) membership interest in 309 Taconic, LLC.

         The reason for the abandonment is set forth in the Notice of Proposed Abandonment of

Property and Opportunity for Objections Thereto dated June 10, 2019.



                                                  /s/ Richard M. Coan
                                                 Richard M. Coan, Trustee (ct06376)
                                                 Coan, Lewendon, Gulliver & Miltenberger, LLC
                                                 495 Orange Street
                                                 New Haven, CT 06511
                                                 Telephone:    (203) 624-4756
                                                 Facsimile:    (203) 865-3673
                                                 rcoan@coanlewendon.com
